Citation Nr: 1631138	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-27 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the VA Regional Office (RO) in Wichita, Kansas.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In June 2015, the Board reopened the previously denied claim of service connection for bilateral hearing loss and denied the underlying service connection issue.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) only as to the denial of the underlying claim.  In March 2016, based on a Joint Motion for Partial Remand, the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Veteran, that part of the Board's June 2015 decision that denied the underlying service connection issue is vacated and a new decision in the future as to this issue will be entered as if the June 2015 decision as to this issue had never been issued.


REMAND

As reported by the Board in June 2015, the Veteran requested a hearing before the Board in his substantive appeal, but subsequently withdrew that request.  Following the Joint Motion for Partial Remand, the Veteran submitted a new request for a hearing before the Board in April 2016; the Veteran's representative reiterated that request in May 2016.  Therefore, a remand is necessary to afford the Veteran this requested hearing.  Furthermore, the Veteran submitted several lay statements and requested that his appeal be remanded for the RO to consider this evidence.  On remand, the RO should consider such evidence.  

Accordingly, the case is remanded for the following action:

1.  The RO must readjudicate the Veteran's claim of entitlement to service connection with considering the additional lay evidence submitted in April 2016.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  

2.  The RO must place the Veteran's name on the docket for a videoconference hearing before the Board at the RO, according to the date of his April 2016 request for such a hearing.  The Veteran and his representative must be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the appeal must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

